2^ *€OH:nK H-GX5? rc> cOfl^s yeteHn>3tV r


^y^^CM^tAJl^t 14KK64D H^TW^,^rf
 v W ben . ixvcjaanz&s '
                               ^iaanstcea:
TKW4C GQUkT Mr Mtimz JUKC&v€am^




 Tvot uiKccwr covu^r urn imljlvw




cKfan-^^i uKff lmh^ rxu^ ^.•UULVj^




                 6/
 ^trWt V16 -&V4THC3 ^T-aOts PJ:ti^^
rreWfi KHMtfKi? CLi/lOTek? 'TtfC QVQf 0F10CK-




)B^y?trn9 y3T vwc&w w%r ^aow t^ttfC



 EMimuW3N/n,S^jsM * 3TVTK/6S 3W3d 6:£
 (g^craose TVW Jcf r ^\J€Vi/l'l6Q€ % Vt ftQU- Vt&Q^MjJ.:




W3K FTK&7 mm> te£^T< CUKK JVTSDAJ wukwf
 WrtAL cmm lM)N3X -OMrKW#k>^*^-J4&7

lit cgn 5tt ov u^sy^^^^^C^MlIQ
14 tfiOtf OCtfc? OH|-0GSa9>O? 4-14-14 WMJ~-
 omt C55U£T? ioctg 5rmi'j f7%SC J^b
FKCU0L0U5, witbmvwt&?MF&> Ymmwmfh


fav.4S, on (a^a^e4) (D/isjs^y^



  COT TKJVTL OOU^T TO ^E^l^^-M^
  ran ^ic^ ^/A53am/mr6€JMJ^3-

Kter.Uctn xc&vu.Ofc Lfc-afo-aoio k?oc*wBve



                1©HN I , KIMMMW

                    DISTRICT;CLERK GAlMESTOHCOUm^l
      ©*                                                                                        alb
             JOHN D                i€iMM RD

                DOSTRflCT CLERK GALVESTON COORSTY




Please take note that I have already completed the record on Application for Writ of Habeas
Corpus 10CR1217-83-5. This was sent to the Court of Appeals on March 13, 2015.1 sent you
copies of the index on the same date. Therefore I will have to supplement the record with the
documents that you are filing after that date. Please keep in mind when sending new
documents that the record has already been sent to the court of appeals.

Sincerely,

John D. Kinard
DISTRICTS CLERK
jAWESljoN COL)N

    feme Kahla, Deputy



CC: File Copy




                                www.co.galveston.tx.us/district_clerk




                                                                                          Jdh
                       600 59th Street, Suite 4001 • GALVESTON, TEXAS 77551
         (•"J?
                                                                 1




          OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
              P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




RE: Writ No. WR-63,775-07
STYLE: Florence, Thomas Wayne
TRIAL CT NO:       10CR1217-83
                                                                0 2 1M            $ ©8.29£
                                                                000423S37J            NOV1 7   201 '
11/14/2011                                                      MAILED FROM ZIP CODE 78 701
On this day, the application for 11.07, Writ of Habeas Corpus has
been received and^jare&sented to the Court.
             en        a   ><
             cr>
                                                   Louise Pearson, Clerk
              > Jason E. Murray
                      -£— y. 600 59th St. Suite 4001
                                Galveston,       TX 77551


                           ll..,ll...l,].i..i.iH»Ji.i>.iJJ....,.NI,l..fi,,..>.im.»/




                                                                                                  >ic
                                                            CI                            >ld




          OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
              P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

                                                            .^P°%
RE: Writ No. WR-63,775-07
STYLE: Florence, Thomas Wayne
TRIAL CT NO:       10CR1217-83                                       $ 00.29°
12/7/2011                                                            DEC 0 7 2011
       This is to advise that th*i                                   ECODE.13 701

applicatioij__for ar^Dat of habeas corpus because a direct appeal
was pendingTbn thjk date the application was filed.                  TEX. CODE
GRIM. PROC.c&rt. %T*Ml, Sec. 1, 3(a)- (b) .
           t5
                                                   Louise Pearson, Clerk
               i

                       •3   CSV..
                       C'      -"


                      "'...'"" District Clerk Galveston County
                                    Jason E. Murray
                                    600 59th St.   Suite 4001

                       ii...ii,.^ia!fai.l,,mM.ii,„,.,iiiu




                                                                                               tt
                                                                                                                                                                                        2_




                                          of a*-S6'



                              JASON E. MURRAY
                                    DISTRICT CLERK
                           GALVESTON COUNTY, TEXAS
Galveston Office                                                       League City Office
600 59"" Street, RM 4409                                              174CaIderRd.
Galveston, Tx 77551-2388                                              League City, Tx 77573
Phone(409)766-2424                                                    Phone (281)316-8729
Fax (409)766-2292                                                     Fax (281)316-8740



THOMAS FLORENCE #1729344 / 109293
GALVESTON COUNTY JAIL


                                  December 19,2011

          IN RE: THOMAS FLORENCE
          Cause Number 10CR1217-83



Dear THOMAS FLORENCE,
        Please find a copy of the notification to this office that the court of criminal
appeals of the state of Texas has dismissed without written order your application for
writ of habeas corpus.

Sincerely,

Jason E. Murray
District Clerk
Galveston, County, Texas



1st Um feicm*
By: LACY BELCHER, Deputy




                                                                                        JH    Z
                                                                                         n                               JV\f
                                                                                                                \\ ,;.'PV/


                                                           John 0. Klnard
                                                           DISTRICT CLERK
                                                      GALVESTON COUNTY,TEXAS
               Galveston Office
                                                                                                       League City Office
               600 59th Street, RM 4409                                                                     174 Calder Rd.
               Galveston, Tx 77551-2388
                                                                                                    League City, Tx 77573
               Phone(409)766-2424
                                                                                                    Phone (281)316-8729
               Fax (409)766-2292
                                                                                                      Fax (281) 316-8740


                                                            4/30/2014

 Abel Acosta, Clerk
 Court of Criminal Appeals
 Supreme Court Building
 P.O. Box 12308 Capitol Station
 Austin, Texas 78711



 IN RE: Ex Parte: Thomas Wayne Florence
 CASE NUMBER- 10CR1217-83-3
 56th District Court

 Dear Mr. Acosta:


Enclosed please find the transcript on a Post Conviction Habeas Corpus in the above styled and numbered cause. Please
acknowledge receipt of this transcript on the enclosed copy of this letter and return to my office.
Sincerely,

JOHN D. KINARD
DISTRICT CLERK
GALVESTON COUNTY, TEXAS

By: l%l Terrie Kahla

Enclosures


cc:     Thomas Wayne Florence, APPLICANT
         Honorable Jack Roady, District Attorney

Receipt acknowledged of the above transcript on the            .day of.


Signature

                60059' Street, Room 4001, Galveston County Justice Center, Galveston, Texas 77551-2388
                                                                                           10CR 1217 —83    ^
                                          Phone (409) 766-2424 Fax (409) 766-2292          dccorr
                                                                                           Correspondence
                                                                                           849043                       MP
                     0                                                     °                         Jfl 3

                                                                                      /CSf, ?A \
                                                                           fl
                                                  -     sy*-
                   miM^'M^




               °m^L NOTICE mWi COURt OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

                 OFFICIAL BUSINESS r»Wv **"*%
                 PENALTY
                 PENALTY FftP
                         FOR                     ISMaMM 3 ^''V ••—7,,^,,^,,
                                                 t*$^
                 PRIVATE USF                     ®^Wff ?2 1R              * 00,34°
        ,                                        "isSttfiS^fe Wlb FF19M ZIP CODE 78 701
5/2^2014                                                      £     X/       2C
On this day, the application for 11.07 Wtft of Habeas Coggf sbee^eceived and
presented to the Court.                                    _g7,               J^
.,_                                         -Abel Acosta, Cle^ C/             3»
V^-63,775-16 Florence, Thomas Wayne Trial Court SgiafcRttffc^

                          DISTRICT CLERK GALVESTON dlufWr''
                          JOHN KINARD
                          S00 59THST SUITE 4001
                          GALVESTON TX 77551

                             l'»lul'j»l/Mlil»lhl«|i'»i|>)!|i«},ij»/»*!|ij„j,,»|jjj,/i);f




                                                                                   10CR1217-83-3
                                                                                   SespLence from Court of Appeal
                                                                                    855385
                                  V i

                                                                                                                 M     H

                     POST CONVICTION HABEAS CO/f#lUS
                                         (ARTICLE 11.07, V.A.C.C.P.)                        [^J (,
                                                                                                     w   k       _(
  10CR1217-83-3- Court No. 56th District Court

  PETITIONER-        Thomas Wayne Florence #1729344
  ADDRESS:           James V. Allred Unit
                     2101 FM 369 North
                     Iowa Park, TX 76367

  FROM:              John D. Kinard, District Clerk
                     600 59th Street, Ste. 4001
                     Galveston, Texas 77551-2338

 JUDGE:              Lonnie Cox-56th District Court

 ATTORNEY FOR PETITIONER:                                      ATTORNEY FOR STATE:

 PROSE                                                         Jack Roady
                                                               District Attorney
                                                               600 59th Street, Ste. 1001
                                                               Galveston, Texas 77551-2338

                                                       INDEX

                                                                                                             Page


 Petition for Writ of Habeas Corpus                                                                          1
 Correspondence
                                                                                                             248
 Notice to Petitioner of Filing
                                                                                                             249
Waiverof Serviceby District Attorney                                                                         250

Motion for Leave of Court to Submit WR No. 63,775-15                                                         251

Answer to Application for Post-Conviction Writ of Habeas Corpus                                              254

Findings ofFact and Conclusions ofLaw Without Evidentiary Hearing on Application for Writ of                 267
Habeas Corpus
Case Summary
                                                                                                             269
Indictment (Challenged Conviction)                                                                           270

Judgment and Sentence (Challenged Conviction)                                                                272

Opinion (Challenged Conviction)                                                                              279

Mandate (Challenged Conviction)                                                                              304

Case Summary (Challenged Conviction)                                                                         306
Clerks Certificate
                                                                                                             341



                                             10CR1217-83-3
                                              DCA.PINDEX
                                              Appeal - Index
                                              849047




                                                                                                                 jrf   H
                                                                                                              '; ^,


                                                                                               f]i                    l^\




                                                                                                                -58

                                                         John D. Kinard
                                                        DISTRICT CLERK
                                                   GALVESTON COUNTY, TEXAS
             Galveston Office                                                                     League City Office
             600 59th Street, RM 4409                                                                 174 Calder Rd.
             Galveston, Tx 77551-2388                                                          League City, Tx 77573
             Phone(409)766-2424                                                                Phone (281)316-8729
             Fax (409)766-2292                                                                   Fax (281) 316-8740



                                                           6/23/2014

Abel Acosta, Clerk
Court of Criminal Appeals
Supreme Court Building
P.O. Box 12308 Capitol Station
Austin, Texas 78711



IN RE: Ex Parte:Thomas Wayne Florence
CASE NUMBER - 10CR1217-83-3
56th District Court


Dear Mr. Acosta:


Enclosed please find the Supplemental transcript on a Post Conviction Habeas Corpus in the above styled and numbered cause.
Please acknowledge receipt of this transcript on the enclosed copy of this letter and return to my office.

Sincerely,

JOHN D. KINARD
DISTRICT CLERK                                                                     RECEIVED IN
GALVESTON COUNTY, TEXAS                                                     COURT OF CRIMINAL APPEALS

By:/s/ TerrieKahla                                                                     JUN 26 2IM
Enclosures
                                                                                 Abel Acosta, Glen.
cc:      Thomas Wayne Florence, APPLICANT
         Honorable Jack Roady, District Attorney

Receipt acknowledged of the above Supplemental transcript on the.             day of                      ,



Signature

                 60059th Street, Room 4001, Galveston County Justice Center, Galveston, Texas 77551-2388
                                                                                              10CR1217-83-3
                                          Phone (409) 766-2424Mm/m292
                                                        1-2424 FaxJ409k766f2                 ^_ Transmit a| ^ ^ ^ -"
                                                                                                  Jr\     3"

                 POST CONVICTION HABEAS CORPUS
                         (ARTICLE 11.07, V.A.C.C.P.)
                                                                                                         m.,
10CR1217-83-3- Court No. 56th District Court


PETITIONER:          Thomas Wayne Florence #1729344
ADDRESS:             2101 FM 369 N
                     Iowa Park, Texas 76367



FROM:                John D. Kinard, District Clerk
                     600 59th Street, Ste. 4001
                     Galveston, Texas 77551-2338

JUDGE:               Lonnie Cox -56th District Court


ATTORNEY FOR PETITIONER:                                    ATTORNEY FOR STATE:


PRO SE                                                      Jack Roady
                                                            District Attorney
                                                            600 59th Street, Ste. 1001
                                                            Galveston, Texas 77551-2338

                                                      INDEX

                                                                                                  Page



Applicant's Response and Objection


Case Summary



Clerks Certificate                                                                                 10




                                                                                 10CR1217-83-3
                                                                                 DCAPtNDEX
                                                                                 Appeal - Index
                                                                                 853746

                                                       ,   r: r'l ('='K~\


                                                       'j: J >J i • -•'
                                                                                                   M       J
                                                                                                    20IUUL 10 AM 7:39


                                                                                                    >^
                                                                                       FIT F COPY
                         OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS rLlj
                             P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




Q>        7/9/2014
^>        Florence, Thomas Wayne Tr. Ct. No ID R1217-83-3                              WR-63,775-16
^^        This is to advise that the Court has denied without written order the application for
g*^       writ of habeas corpus on the findings f0        rial court without a hearing.
S13T2                                               —                               Abel Acosta, Clerk
l**6s_l
&3                                     DISTRICT CLERK GALVESTON COUNTY
O                                      JOHN KINARD
                                       600 59TH ST. SUITE 4001
                                       GALVESTON, TX 77551
                                       * DELIVERED VIA E-MAIL *




                                                                                                                 Q
                                                                                                                 r
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS FILE COPY
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




7/9/2014
Florence, Thomas Wayne        Tr. Ct. N      I0CR1217-83-3                   WR-63,775-16
This is to advise that the Court has de ii i i.-out written order the application for
writ of habeas corpus on the findings < I.  rial court without a hearing.
                                                                          Abel Acosta, Clerk

                             DISTRICT ATTORNEY GALVESTON COUNTY
                             JACKROADY
                             600 59TH STREET SUITE 1001
                             GALVESTON, TX 77551
                             * DELIVERED VIA E-MAIL *



                                                                                               W'
                                                                              FII F r o p y
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS rlijC
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




7/9/2014
Florence, Thomas Wayne         Tr. Ct N.      • OR1217-83-3                   WR-63,775-16
This is to advise that the Court has denied without written order the application for
writ of habeas corpus on the findings t                                                                                                                    K)


                                                                       a


                                   John D. Kinard
                                      DISTRICT CLERK

                              GALVESTON COUNTY, TEXAS
Galveston Office                                                         League City Office
600 59th Street, RM 4409                                                     174 Calder Rd.
Galveston, Tx 77551-2388                                              League City, Tx 77573
Phone(409)766-2424                                                    Phone (281)316-8729
Fax (409)766-2292                                                       Fax (281) 316-8740



Thomas Wayne Florence #1729344
2101 FM 369 N.
Iowa Park, Texas 76367



                                      7/14/2014

        IN RE: Thomas Wayne Florence
        Cause Number 10CR1217-83-3



Dear Thomas Wayne Florence
       Please find a copy of the notification to this office that the court of criminal
appeals of the state of Texas has denied without written order your application for writ
of habeas corpus.

Sincerely,

John D. Kinard
District Clerk
Galveston, County, Texas




By: Terrie Kahla, Deputy


                                     10CR1217-83-3
                                     DCCORR
                                     Correspondence
                                     891053
                                                                                i /:':,!   .'".i . .   •• ;' • '




                                                                                           JA *
                                                                                                              JA               er-




                                                         John D. Kinard
                                                         DISTRICT CLERK
                                                   GALVESTON COUNTY, TEXAS
             Galveston Office                                                                     League City Office
             60059th Street, RM 4409                                                                  174 Calder Rd.
             Galveston, Tx 77551-2388                                                          League City, Tx 77573
             Phone(409)766-2424                                                                Phone (281)316-8729
             Fax (409)766-2292                                                                   Fax (281) 316-8740



                                                           3/25/2015

Abel Acosta, Clerk
Court of CrimjfldTAppeals
Supremeve&urt Building
P-O^Box 12308 Capitol Station
(ustin,Texas 78711


IN RE: Ex Parte: Thomas Wayne Florence
CASE NUMBER - 10CR1217-83-5
56th District Court

Dear Mr. Acosta:


Enclosed please find the Supplemental transcript on a Post -Conviction Habeas Corpus in the above styled and numbered cause.
Please acknowledge receipt of this transcript on the enclosed copy of this letter and return to my office.

Sincerely,

JOHN D. KINARD
DISTRICT CLERK
GALVESTON COUNTY, TEXAS


By: /s/ Terrie Kahla

Enclosures


cc:     _K>omas Wayne Florence, APPLICANT
         Honorable Jack Roady, District Attorney

Receipt acknowledged of the above transcript on the.            day of _



Signature

                 60059th Street, Room 4001, Galveston County Justice Center, Galveston, Texas 77551-2388

                                          Phone (409) 766-2424 Fax (409) 766-2292
                                                                                   Jr\
                POST CONVICTION                         HABEAS CORPUS
                                       (ARTICLE 11.07, V.A.C.C.P.)

10CR1217-83-5- Court No. 56th District Court


PETITIONER:         Thomas Florence #1729344
ADDRESS:            2101 FM 369 N.
                    Iowa Park, Texas 76367



FROM:               John D. Kinard, District Clerk
                    600 59th Street, Ste. 4001
                    Galveston, Texas 77551-2338

JUDGE:              Lonnie Cox -56th District Court


ATTORNEY FOR PETITIONER:                              ATTORNEY FOR STATE:


PROSE                                                 Jack Roady
                                                      District Attorney
                                                      60059th Street,Ste. 1001
                                                      Galveston/Texas 77551-2338

                                             SUPPLEMENTAL INDEX
                                                                                   Page



Correspondence with attached Exhibits dated March 16, 2015


Petitioners Rebuttal and Response dated March 20, 2015                              47




Clerk Certificate                                                                   66




                                                                                          K>
                  JOHM D-. ICIWARD                                                      M§
                  DISTRICT? C1.ERIC GALVESTOW COUNTO?
  s^K3>S




Thomas Wayne Florence
#1729344                                                                   9/10/2014
2101 FM 369 N
Iowa Park, Texas 76367



Dear Thomas Wayne Florence,

             Cause: 10-CR-1217, Styled: The State of Texas vs. Thomas Wayne Florence,
                    & filed in the 56th District Court of Galveston County, Texas

       In response to your request that was received by this office on September 8, 2014
requesting copies of case summary sheets orr-$QjgM^7il8351gan^-l®^                   find
enclosed copies of the below documents filed in the above number and styled cause. The writ
that was filed on-^^^^^m^m^^M^B^) arid on^mm}mrm^mJMmB^E2;if^B^^
does not have separate Case Summary sheets as they were filed in the Original Cause
(JOX^aSffiT). Please refer to the original case summary for that information. As a courtesy I have
provided you With the Case Summary sheet for 10CR1217-83-3. Per your request for a cost of
the Application for Writ of Habeas Corpus that was filed in in 10CR1217-83-3, the document is
247 pages. The cost for a certified copy would be $247.00 and it would be $73,00 for non-
eertjfied copy.



             1.    Case Summary of 10CR1217
             2.    Case Summary of 10CR1217-83-3



Sincerely,

John D. Kinard
DISTRICT CLERK


:V:i£_l_®&
   Terrie Kahla, Deputy

CC: File Copy

                                   www.co.galveston.tx.us/district_clerk




                          600 59th Street, Suite 4001 • GALVESTON, TEXAS 77551




                                                                                             Mq
                               ZhJ WWW <                                      f*\ tm
                                   Cause Nos. 10CR1217-83-3                #/__

    EX PARTE:                                    §      IN THE DISTRIG^£OURT** 9:q.
                                                       OF


                                                 §     GALVESTON COUNTY,
                                                       TEXAS                             "'J

   THOMAS WAYNE FLORENCE                         §     56TH JUDICIAL
                                                       DISTRICT


                  ANSWER TO APPLICATION FOR POST-CONVICTION
                           WRIT OF HABEAS CORPUS


                  COMES NOW, the State of Texas, by and through her Criminal

   District Attorney of Galveston County, Texas, and files this Answer.

                  The State generally denies each and every allegation in the

   Application for Writ ofHabeas Corpus.

                  Applicant raises 13 grounds in his 11.07 writ of habeas corpus.

   Applicant raised almost all of these issues in his direct appeal. See-Morenee

   ^^^01-M?00oW883 S.W.2d 213,

   215-16 (Tex. Crim. App. 1994). To the extent these issues weren't raised on
                                                                 o


10CM217-83-3
DCANO
Answer Original
844810




                                                                                         J&
                                                                                A3
direct appeal, they should've been. Ex parte Banks, 769 S.W.2d 539, 540

(Tex. Crim. App. 1989). "Even a constitutional claim is forfeited if the

applicant had the opportunity to raise the issue on appeal." Ex parte

Townsend, 137 S.W.3d 79, 81 (Tex. Crim. App. 2004).

      Applicant also alleged that his rights were violated because his

Motion to Recuse Justice Keyes was denied. A challenge to a lower court's

ruling on a recusal motion is not cognizable in a writ of habeas corpus.

Green v. State, 374 S.W.3d 434, 453 (Tex. Crim. App. 2012), reh'g denied

(Aug. 22, 2012), cert denied, 133 S. Ct. 473, 184 L. Ed. 2d 294 (U.S. 2012).

"The writ of habeas corpus is the remedy to be used when any person is

restrained in his liberty." Tex. Code Crm. Proc. art, 1.1.01. A correction of

an erroneous ruling on a motion to recuse would not affect the legality of a

defendant's literal "custody" or "restraint." Green, 374 S.W.3d at 453.

      Appieant^omplam

on-t0/26/2010Mw|P^

filed?the^lO/26/201^^^

issued^ojad33A14/£0^^^

e®jseiawRii§iff^^




                                                                                J                                                                                  A4-

         Finally, Applicant maintains he has new evidence of his innocence.

Applicant proffers what appears to be a newspaper article discussing the
terms of pregnancy. The State argues that this is not new evidence and that

this ground was reviewed as a sufficiency challenge ondirect appeal.

         If, the reviewing Court finds Applicant's article brings new evidence,

then such evidence establishing innocence should be specifically weighed

against the evidence of Applicant's guilt, including all of the testimony at

trial. See Ex parte Smith, WR-80,100-01, 2014 WL 172300, *1 (Tex. Crim.,

App. Jan. 15,2014) (not designated for publication). An applicant for habeas

relief based on a claim of actual innocence must demonstrate that the newly

discovered evidence, if true, creates a doubt as to the correctness of the

verdict sufficient to undermine confidence in the verdict and that it is

probable that the verdict would be different on retrial. Ex Parte Holloway,

413 S.W.3d 95, 97 (Tex, Crim. App. 2013). Here, the Applicant has not

proved by clear and convincing evidence that the verdict would be different

on retrial. Id. The Applicant has failed to prove that no reasonable juror

would have convicted him in light of the new evidence. Id.


         WHEREFORE, PREMISES CONSIDERED, the State prays the

Court deny all relief sought by Applicant and send Applicant hence without

delay.




                                                                                  J&r
                                                                            J&

      Service was accomplished by mailing a true and correct copy of this

instrument to:


      Thomas Wayne Florence
      TDCJ Inmate No. 1729344
      James V. Allred Unit
      2101 FM 369 North
      Iowa Park, TX 76367




                                    Respectfully submitted,
                                    JACKROADY
                                    Crimjjri&l District Attorney



                                            )NLINDBLAE)E
                                       sistant Criminal District Attorney
                                    600 59* Street, Suite 1001
                                    P.O. BOX 17254
                                    Galveston, Texas 77552
                                    (409) 766-2355
                                    FAX: (409)765-3261
                                    SBOT# 24062850




                                                                            A5
         J^




      ^ ^ (s<


                 in


                %4~

•/*